In re Allen, Penny W.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 88CA-0472; Parish of St. Bernard, 34th Judicial District Court, Div. “A”, No. 46-336.
Prior report: La.App., 533 So.2d 1068.
Granted. Judgment of the court of appeal is reversed. Judgment of trial court is merely a change in visitation rights, not a change in custody. Judgment of the trial court is reinstated.
CALOGERO, J., would grant the writ.
DENNIS, J., would deny the writ.